Name: Commission Regulation (EC) No 2184/2001 of 9 November 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in Macao
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  tariff policy;  European construction
 Date Published: nan

 Avis juridique important|32001R2184Commission Regulation (EC) No 2184/2001 of 9 November 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in Macao Official Journal L 293 , 10/11/2001 P. 0014 - 0015Commission Regulation (EC) No 2184/2001of 9 November 2001authorising transfers between the quantitative limits of textiles and clothing products originating in MacaoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1809/2001(2), and in particular Article 7 thereof,Whereas:(1) Article 7 of the Agreement between the European Community and Macao on trade in textile products, initialled on 19 July 1986 and approved by Council Decision 87/497/EEC(3), as last amended by an Agreement in the form of an Exchange of Letters, initialled on 22 December 1994 and approved by Decision 95/131/EC(4), provides that transfers may be agreed between categories and quota years.(2) Macao submitted a request for transfers between quota years on 7 September 2001.(3) The transfers requested by Macao fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and as set out in Annex VIII thereto.(4) It is, therefore, appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in Macao fixed by the Agreement between the EC and Macao on trade in textile products are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 252, 20.9.2001, p. 1.(3) OJ L 287, 9.10.1987, p. 47.(4) OJ L 94, 26.4.1995, p. 1.ANNEX>TABLE>>TABLE>